DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
Claims 1-3, 9, 10, 15, 16, 24, 33-35 and 41-46 are pending.  
The instant application claims priority to US application 13/683,577 filed 11/21/12 now U.S. Patent 9,783,826 which claims priority to US application 12/812,671 filed 7/13/20 which is a continuation of PCT/US2009000577 filed 1/29/09 which claims priority to provisional application 61/062819 which is filed in English filed 1/29/2008.  The new claims are supported by the priority documents. Therefore, the priority date is 1/29/2008.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9, 10, 15, 16, 33-35 and 41-44 are rejected under 35 U.S.C. 102(e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious Hwang et al (US 20070202587; see entire document) in view of Perrin et al (IDS article, Vaccine, 1995, pages 1244-1250; see entire document) and Gusky and Jenkins (Applied Microbiology, 1975, pages 433-438). This is a new rejection necessitated by applicant’s amendment. The new limitation indicates that the cells are grown to a density to between 1.6x10^6 and 3.8x10^6. However, it is not indicated at what time point. Perrin teaches starting at 1x10^5 and ending at about 6x10^6. Hence, at some point which the claims do not limit, the cells are at the range of 1.6x10^6 and 3.8x10^6.
	The instant claims are drawn to producing rAAV viral particles by co-infecting a BHK suspension cell line with two recombinant herpes viruses at a ratio of 1:2 to 6:1. The first encodes rep and cap and the second a GOI then allowing the BHK cell to produce the recombinant AAV viral particles. 
Hwang et al infect BHK with two viruses, the first comprising rep and cap and the second comprising a gene of interest (see e.g. abstract, figure 1B and D and ¶ 0016, 0143). Hwang et al are not particular about the cells and envision BHK and suspension cells. 
[0143] A particularly advantageous feature of the rHSV co-infection method described herein is its demonstrated flexibility of use with many different cell lines. The method can be applied to any cell line that is permissive for rHSV infection, obviating the many problems associated with cloning and selecting cell lines that are specifically engineered for production of rAAV comprising a particular gene of interest. Different cell lines have different growth characteristics, such as ability to grow in suspension culture, ability to grow in absence of supplementation with animal sera, etc. The disclosed co-infection method allows for the selection of the most advantageous cell types for large-scale production of rAAV vectors.

The ratio of virus to virus is 6:1 (see e.g. ¶0031).
[0031]. Another factor in maximizing rAAV production is the ratio of the two HSV viruses used in the simultaneous co-infection procedure. In a particular  embodiment of the invention in which the first rHSV was rHSV/rc and the second rHSV was rHSV/AAV-GFP, best results were obtained when the ratio of the first rHSV to the Second rHSV was about 6:1. This ratio is likely to differ with other rHSV used in the invention, and may be determined experimentally with each combination of first and second rHSV selected for use.

	Hwang does not teach that this cell line is in suspension. 
	However, a cell line for viral production was generated by adaptation of BHK cells to suspension cells (see Perrin e.g. abstract and page 1245, col 2). The benefit of this adaptation is that the suspension cells can be used in bioreactors which leads to an increased yield. It is added that the suspension cells provide a benefit that is well known in the art. Guskey and Jenkin teach, (page 433, col 1 and 436, col 2)
BHK-21 cells have proven to be susceptible to a wide range of virus groups (25), including arboviruses (24), and have a relatively stable karyotype (3, 25), and
their lipids have been thoroughly characterized (8, 14, 21). The following report describes a procedure for developing shaker cultures of BHK-21 cells in low serum concentrations and the application of this culture system for the growth of high populations of Japanese encephalitis virus (JEV).

 There are many advantages of suspension cell cultures over monolayer cultures. First, it is not necessary to trypsinize cells in suspension culture, thereby reducing the possibility of deleterious effects on both the cells (17) and on infectious agents (1). Second, BHK-21 cells cultivated in shaker cultures do not clump readily. Sampling, therefore, becomes simplified and more reproducible. Third, less medium is used to produce the same amount of cells. 


BHK-21/BRS-Paris cells were used to inoculate 100 ml of MDSS2 to a density of 2.105 mr' in spinner flasks agitated at 35 revs min· 1 . These cultures served as precultures for the bioreactor process which was performed under the following general conditions: pH=7.2; pO7=20% air saturation; agitation=50-60 revs min-1; temperature=36.5-37°C. Cell culture was started with 105 cells mi- 1 and perfusion was started 1-2 days later at
a rate according to the cell density. To obtain about 6 x 106 cells mi- , the perfus10n rate was about 0.06 I h· 1 (change of 144% of the reactor volume per day).

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to combine the adapted BHK suspension cells as taught by Perrin et al which teaches growth conditions as claimed as 1.6x10^6 and 3.8x10^6 and Guskey and Jenkin with the methods of Hwang et al to grown virus using BHK cells. Such a modification would have resulted in a method encompassed by claim 35. This would have been obvious because: 1) Hwang et al teach the goal of production of AAV with BHK cells to reach high levels (see e.g. ¶0030) 2) Perrin et al teach that BHK cells can be used in suspension wherein 3) Guskey and Jenkins detail benefits of such suspension cells for viral growth. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow increased levels of AAV with improved properties with cost-effective steps that are reproducible. 
	Regarding claims 2-3 and 33, Hwang et al teach therapeutic sequences such as that of alpha antitrypsin are included (see e.g. ¶ 0184).  
	Regarding claims 9, 10, 15, 16, 34, 35, 43 and 44, two replication defective HSV are used including simultaneously. The MOI of the virus was 12 and 1.5 (see e.g. ¶ 0101).  
    PNG
    media_image1.png
    242
    618
    media_image1.png
    Greyscale

	The end product was an AAV particle selected from AAV-1, AAV-2, AAV-3, AAV-4, AAV-5 and AAV-6, AAV-7 and AAV-8 as recited claims 41 and 42.  

Response to Arguments 
	Applicants argue that the references do not teach the density or the ratio. As set forth above, the density is simply provided as a non-descript time point. Should applicants indicate at which point these cell conditions, a consideration of anticipation/obviousness will be assessed. However, as to ratio, Hwang teaches the ratio of virus to virus is 6:1 (see e.g. ¶0031).
As well, applicants reiterate that Hwang is silent to sBHK. However, the state of the art as a whole is not and it is this that must be considered when considering the obviousness of the invention. The art teaches that suspension BHK cells will improve the state of the art of viral production. 
There are many advantages of suspension cell cultures over monolayer cultures. First, it is not necessary to trypsinize cells in suspension culture, thereby reducing the possibility of deleterious effects on both the cells (17) and on infectious agents (1). Second, BHK-21 cells cultivated in shaker cultures do not clump readily. Sampling, therefore, becomes simplified and more reproducible. Third, less medium is used to produce the same amount of cells. 

This is contrary to applicant’s contention that the rationale to combine the references present a difficult hurdle to establish obviousness. Hwang is clear that the best cells should be selected. Perrin teaches the development of improved cells for the same purpose and these cells are sBHK cells. Furthermore, Hwang teaches a ratio that meets the range claimed by teaching 6:1. 
[0031]. Another factor in maximizing rAAV production is the ratio of the two HSV viruses used in the simultaneous co-infection procedure. In a particular  embodiment of the invention in which the first rHSV was rHSV/rc and the second rHSV was rHSV/AAV-GFP, best results were obtained when the ratio of the first rHSV to the Second rHSV was about 6:1. This ratio is likely to differ with other rHSV used in the invention, and may be determined experimentally with each combination of first and second rHSV selected for use.

Finally, applicants argue that the method is best performed when the cell densities are at the time of infection are critical. However, the claims do not so limit the density. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 45 and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  This is a new rejection necessitated by applicant’s amendment. 
Following the decision in Mayo Collaborative Services v. Prometheus Laboratories, Inc. (Mayo) 101 USPQ2d 1961, 1965-1966 (SC March 2012), the US Patent & Trademark Office published 2012 Interim Procedure for Subject Matter Eligibility Analysis of Process Claims Involving Laws of Nature (Guidelines).  The Guidelines set forth a set of three inquiries that are to be conducted on the claim as a whole to determine whether the claim is drawn to patent-eligible subject matter.
	The claimed invention is directed to a process wherein the steps focus on a natural phenomenon, or naturally occurring relation or correlation in that the claims simply indicate an effect of high density. The claim does not include additional elements/steps or a combination of elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 9, 10, 15, 16, 24, 33-35 and 41-46 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent 9,783,826. This rejection is maintained for reasons of record in the office action previously mailed. It is acknowledged that applicants will address this rejection upon notification of allowable claims. 
		An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1-9 of U.S. Patent 9,783,826.  That is, the cited claims of U.S. Patent 9,783,826 anticipate and fall entirely within the scope of the rejected claims of the instant application.  Specifically, U.S. Patent 9,783,826 claims the method recited in the instant claims with the exception that the patent claims recite the titer of infecting viral particles. 
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the U.S. Patent 9,783,826, then two different assignees would hold a patent to the claimed invention of U.S. Patent 9,783,826, and thus improperly there would be possible harassment by multiple assignees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA MARVICH/Primary Examiner, Art Unit 1633